                    Case 2:19-cr-00159-RSL Document 44-4 Filed 09/13/19 Page 1 of 3



                                    August 13, 2019

                                    Hon. Michelle L. Peterson
                                    Western District of Washington
                                    United States Courthouse
                                    700 Stewart Street, Suite 12132
                                    Seattle, WA 98101-9906

                                                Re: United States v. Paige A. Thompson, No. MJ19-0344

                                    Dear Judge Peterson:

                                            I am writing in support of the bail application of the Defendant, Paige
                                    A. Thompson, in the above-referenced matter. I am an attorney and advocate
                                    specializing in the treatment of transgender individuals in confinement settings
                                    and am concerned for Ms. Thompson’s safety and well-being should she remain
                                    incarcerated among men in pre-trial custody. As a transgender woman held in a
                                    men’s facility, Ms. Thompson faces unique risks to her health and safety while
                                    in custody. These risks are heightened at a pre-trial facility because of the
                                    transient nature of the population, which exposes a young, traditionally
National Office                     feminine-presenting individual like Ms. Thompson to a particularly high risk of
125 Broad Street, 18th floor        abuse.
New York NY 10004
(212) 549-2500
                                            For the past ten years, the majority of my work has focused on the needs
aclu.org
                                    of transgender prisoners and detainees. I have been a Staff Attorney at the
                                    LGBT & HIV Project of the American Civil Liberties Union (ACLU) since
                                    2013 where I regularly communicate with, advocate on behalf of, and directly
                                    represent transgender individuals incarcerated in prisons and jails across the
                                    country. Prior to that, between 2010 and 2012, I was a Staff Attorney and the
                                    Director of Prisoner Justice Initiatives at the Sylvia Rivera Law Project (SRLP).
                                    As an attorney at SRLP, I represented over 150 transgender individuals and
                                    provided advice and referrals to another 200 transgender individuals involved in
                                    the criminal justice system.

                                            Through my work at SRLP, and prior to the promulgation of the final
                                    Prison Rape Elimination Act (PREA) regulations in May of 2012, I solicited
                                    comments from over 60 transgender prisoners across New York State on the
                                    Department of Justice’s proposed regulations. I also interviewed dozens of
                                    transgender individuals about the unique circumstances they faced while in
                                    custody to inform additional comments on the proposed PREA regulations
                                    concerning transgender prisoners and detainees. I am familiar with the impact of
                                    incarceration on transgender individuals as well as with the legal protections
                                    afforded to transgender prisoners under PREA and the United States
                                    Constitution.

                                            Research into sexual assault in confinement consistently documents the
                                    heightened vulnerability of transgender women to sexual victimization at the
                                    hands of facility staff and other prisoners in correctional settings.1 The federal

                               1
                                 See, e.g., National Prison Rape Elimination Commission Report 73 (June 2009); A. Beck et
                               al., Sexual Victimization in Jails and Prisons Reported by Inmates, 2008-09 at 14-15 (Bureau




                                                                                                                 Ex. 6_ p. 1
Case 2:19-cr-00159-RSL Document 44-4 Filed 09/13/19 Page 2 of 3



         government has recognized this vulnerability of transgender individuals. In
         2009, pursuant to PREA, Congress convened the National Prison Rape
         Elimination Commission (NPREC), which released a 250-page report detailing
         the epidemic of sexual violence in custody. Recommending an end to placement
         decisions based on assigned sex at birth, the report emphasized that “most male-
         to-female transgender individuals who are incarcerated are placed in men’s
         prisons, even if they have undergone surgery or hormone therapies to develop
         overtly feminine traits[, and t]heir obvious gender nonconformity puts them at
         extremely high risk for abuse.”2 Like those individuals identified in the NPREC
         report, Ms. Thompson faces an exceedingly high risk of sexual abuse and
         harassment while in custody.

                  Since the United States Supreme Court decided the seminal case of
         Farmer v. Brennan, 511 U.S. 825 (1994), twenty-five years ago, courts have
         also found that transgender women incarcerated in men’s prisons remain among
         the most vulnerable class of prisoners. See, e.g., Greene v. Bowles, 361 F.3d
         290, 293-94 (6th Cir. 2004) (finding a transgender woman prisoner in a men’s
         facility was vulnerable to both physical and sexual attacks); R.W. v. United
         States, 958 A.2d 259, 267 (D.C. 2008) (affirming lengthy sentence where a
         former prison guard sexually assaulted a transgender inmate and finding that the
         “sentence was intended to reflect his victim’s particular vulnerability as a
         transgender inmate in an all-male prison unit”); Green v. Hooks, No. 6:13–cv–
         17, 2013 WL 4647493, at *4 (S.D. Ga. Aug. 29, 2013) (denying qualified
         immunity to officials in Eighth Amendment case of a transgender woman in a
         men’s prison who was assaulted by a male prisoner).

                  Though all confinement poses these risks, a pre-trial facility poses
         particularly high risks. Whereas upon sentencing, Ms. Thompson could
         potentially be sent to a facility with the capacity to set up a system to protect her
         from abuse in the least restrictive setting, at a pre-trial facility the population is
         transient and any security is short-lived and disrupted by the regular influx of
         new detainees. For Ms. Thompson, a transgender woman who stands out among
         the male population, this also means that she has to regularly adapt to manage
         the inevitable threats to her bodily safety. This level of vigilance can only be
         sustained for so long before her health will deteriorate. The solution to this
         vulnerability is not protective custody, which will only increase her risk of
         assault and further jeopardize her health.

                 Often transgender individuals are placed in solitary confinement or
         other forms of segregation to protect them from the undeniably high risks of
         abuse they face in general population, but these measures cause significant harm
         themselves. As far back as the 1960s, studies of solitary confinement reported



    of Justice Statistics Aug. 2010), http://bjs.ojp.usdoj.gov/content/pub/pdf/svpjri0809.pdf; V.
    Jenness et al., Violence in California Correctional Facilities: An Empirical Examination of
    Sexual Assault (Ctr. for Evidence-Based Corrs. 2009).
    2
     National Prison Rape Elimination Commission Report at 74, available at
    https://www.ncjrs.gov/pdffiles1/226680.pdf.




                                                                                         Ex. 6_ p. 2
Case
Case 2:19-mj-00344-MAT
     2:19-cr-00159-RSL Document
                       Document 44-4
                                19-2 Filed
                                     Filed 09/13/19
                                           08/20/19 Page
                                                    Page 33 of
                                                            of 33



          observable negative effects among prisoners subjected to such conditions.3 As
          one prison staff psychiatrist stated in 2002, “[i]t’s a standard psychiatric
          concept, if you put people in isolation, they will go insane… Most people in
          isolation will fall apart.”4 Additionally, isolation can cut transgender prisoners
          off from their limited support systems inside the facility, which can expose them
          to further abuse while in segregation.

                    The conditions that many transgender women face in prison result in
          lifelong trauma, adverse health consequences, and at times, death. I have
          witnessed first-hand the distress that transgender individuals endure when they
          are singled out for abuse in custody because of their gender. Too many end up
          being abused or engaging in self-harm in the midst of trauma and emotional
          crisis. I am concerned for Ms. Thompson’s continued incarceration in a men’s
          unit and support her application for bail in this matter. Seattle has resources to
          support transgender defendants, ensure they make it to court, and find health
          and healing in the process.

                  I respectfully urge the Court to consider bail for Ms. Thompson.


                                                        Very truly yours,




                                                        Chase Strangio, Esq.




     3
      See Bruno M. Cormier & Paul J. Williams, Excessive Deprivation of Liberty, 11 CANADIAN
     PSYCHIATRIC ASS’N J. 470-484 (1966); Hans Toch, Men in Crisis: Human Breakdowns in
     Prison (1975); Craig Haney & Mona Lynch, Regulating Prisons of the Future: A
     Psychological Analysis of Supermax and Solitary Confinement, 23 N.Y.U. REV. L. & SOC.
     CHANGE 477 (1997).
     4
      Human Rights Watch, Ill-Equipped: U.S. Prisons and Offenders with Mental Illness 149 &
     n.512 (2003), available at goo.gl/ZxgPRB (emphasis omitted) (last viewed Dec. 18, 2017).




                                                                                    Ex. 6_ p. 3
